I concur with the majority in holding that the evidence is insufficient to support an injunction against the Teamsters'Union or to justify an order compelling that union to pay appellants damages. I disagree with the majority in holding that the methods used by the Meat Cutters' Union were persuasive, rather than coercive, and that its boycott was lawful and not subject to injunction. As to the latter union, I think the decree entered by the trial court should be reversed and appellants' petition granted.
I therefore concur in the result of the majority opinion in so far as the Teamsters' Union is involved and dissent in so far as the Meat Cutters' Union is concerned.
JEFFERS, C.J., SCHWELLENBACH, and SIMPSON, JJ., concur with STEINERT, J.
August 12, 1949. Petition for rehearing denied. *Page 915